PD-0892-15
                                  PD-0892-15                                    COURT OF CRIMINAL APPEALS
                                                                                                AUSTIN, TEXAS
                                                                              Transmitted 7/17/2015 10:45:22 AM
                                                                                 Accepted 7/17/2015 4:27:12 PM
                               Case No. ____________________                                     ABEL ACOSTA
                                                                                                         CLERK

MORRIS LANDON JOHNSON, II                      §       COURT OF CRIMINAL APPEALS
                                               §
                  Appellant,                   §
                                               §
VS.                                            §
                                               §
STATE OF TEXAS                                 §
                                               §
                  Appellee.                    §       AUSTIN, TEXAS

     MOTION FOR EXTENSION OF TIME TO FILE APPELLANT’S PETITION FOR
                       DISCRETIONARY REVIEW

TO THE HONORABLE COURT:

        COMES NOW, MORRIS LANDON JOHNSON, II, Appellant and files this

motion for extension of time in which to file Appellant’s Petition for Discretionary

Review and in support thereof would show the Court as follows:

1.      This is a request for extension of time to file a petition for discretionary review

related to a judgment issued by the Court of Appeals for the Eleventh Judicial District in

Eastland. The case number in the Court of Appeals is 11-13-00174-CR.

2.      This is an appeal from a judgment in the 266TH Judicial District Court.

3.      The style of the case in the trial court was State of Texas v. Morris Landon

Johnson, II, Cause No. CR 13895, 266th Judicial District Court, Erath County.

3.      Judgment was entered on May 16th, 2013.

4.      Appellant filed his notice of appeal on June 11th, 2013.

5.      Eleventh Court of Appeals issued its opinion affirming the judgment of the trial

court on June 5th, 2015.

6.      The current deadline for Appellant to file a petition for discretionary review is

July 5th, 2015.

                                                                   July 17, 2015
5.     Appellant did not receive a copy of the Court of Appeals judgment or

memorandum opinion until July 17th, 2015 and is considering filing a petition for

discretionary review and requests additional time to review the issues related to his

appeal. Appellant requests an additional 30 days to make a final decision and possibly

retain other counsel.

       Wherefore, Appellant prays that the Court enter its order extending the deadline

for the filing of Appellant’s Petition for Discretionary Review to August 16th, 2015 and

for such other and further relief to which he may justly be entitled.


                                                      Respectfully submitted,


                                                      /s/ Russell W. King
                                                      Russell W. King
                                                      State Bar No. 11463400
                                                      King Law Offices, P.C.
                                                      P.O. Box 772
                                                      Stephenville, Texas 76401
                                                      817-357-4039
                                                      866-218-1049 Facsimile
                                                      rking2010@gmail.com


                                  Certificate of Conference
        The undersigned does hereby certify that he unable to contact counsel for the state
prior to the filing on this motion and therefore cannot represent whether or not counsel
for the State agree with the granting of the relief requested.

                                                      /s/ Russell W. King
                                                      Russell W. King


                                   Certificate of Service
       The undersigned hereby certifies that a true and correct copy of this motion was
served on the District Attorney for Erath County, Texas via facsimile. on July 17th , 2015.

                                                      /s/ Russell W. King
                                                      Russell W. King